UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01444 DWS Value Equity Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 2/28 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Semiannual Report to Shareholders DWS S&P 500 Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 35 Notes to Financial Statements 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A -10.50% 17.16% 0.40% 1.13% 2.42% Class B -10.85% 16.33% -0.33% 0.40% 1.65% Class C -10.91% 16.17% -0.36% 0.38% 1.66% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -15.64% 10.43% -1.57% -0.06% 1.81% Class B (max 4.00% CDSC) -14.40% 13.33% -0.97% 0.22% 1.65% Class C (max 1.00% CDSC) -11.80% 16.17% -0.36% 0.38% 1.66% No Sales Charges Class R -10.67% 16.76% 0.12% 0.86% 2.17% Class S -10.44% 17.26% 0.60% 1.38% 2.67% S&P 500® Index+ -7.23% 18.50% 0.54% 0.78% 2.70% ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 6/30/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 27.06% 3.48% 3.43% 2.61% Class B 26.21% 2.71% 2.66% 1.85% Class C 26.15% 2.67% 2.67% 1.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 19.76% 1.46% 2.21% 2.01% Class B (max 4.00% CDSC) 23.21% 2.07% 2.49% 1.85% Class C (max 1.00% CDSC) 26.15% 2.67% 2.67% 1.84% No Sales Charges Class R 26.76% 3.19% 3.16% 2.36% Class S 27.28% 3.70% 3.69% 2.86% S&P 500® Index+ 30.69% 3.34% 2.94% 2.72% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated July 1, 2011 are 0.42%, 1.17%, 1.18%, 0.68% and 0.18% for Class A, Class B, Class C, Class R and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS S&P 500 Plus Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS S&P 500 Plus Fund — Class A [] S&P 500 Index+ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Net Asset Value: 8/31/11 $ 2/28/11 $ Distribution Information: Six Months as of 8/31/11: Income Dividends $ Lipper Rankings — Large Cap Core Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 39 3-Year of 35 5-Year of 33 10-Year of 44 Class B 1-Year of 48 3-Year of 52 5-Year of 48 10-Year of 67 Class C 1-Year of 50 3-Year of 54 5-Year of 49 10-Year of 67 Class R 1-Year of 43 3-Year of 40 5-Year of 39 Class S 1-Year of 38 3-Year of 31 5-Year of 29 10-Year of 37 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class R Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 366. Annualized Expense Ratios Class A Class B Class C Class R Class S DWS S&P 500 Plus Fund .26% 1.01% 1.02% .52% .02% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 8/31/11 2/28/11 Common Stocks 97% 93% Cash Equivalents 3% 7% 100% 100% Sector Diversification (As a % of Common Stocks) 8/31/11 2/28/11 Information Technology 19% 19% Financials 14% 16% Energy 12% 13% Health Care 12% 11% Consumer Staples 11% 10% Consumer Discretionary 11% 11% Industrials 10% 11% Utilities 4% 3% Materials 4% 3% Telecommunication Services 3% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings August 31, 2011 (18.1% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.0% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 3.0% 3. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.8% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.7% 5. Microsoft Corp. Developer of computer software 1.6% 6. Johnson & Johnson Provider of health care products 1.5% 7. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% 8. General Electric Co. Diversified technology, media and financial services company 1.4% 9. AT&T, Inc. An integrated telecommunications company 1.4% 10. Coca-Cola Co. Bottler and distributor of soft drinks 1.3% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (202) 942-8090. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 (Unaudited) Shares Value ($) Common Stocks 93.7% Consumer Discretionary 10.2% Auto Components 0.2% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.4% Ford Motor Co.* Harley-Davidson, Inc. (a) Distributors 0.1% Genuine Parts Co. (a) Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.9% Carnival Corp. (Units) Chipotle Mexican Grill, Inc.* (a) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" McDonald's Corp. (a) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. (a) Household Durables 0.3% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Newell Rubbermaid, Inc. Pulte Group, Inc.* (a) Whirlpool Corp. Internet & Catalog Retail 1.0% Amazon.com, Inc.* (a) Expedia, Inc. Netflix, Inc.* (a) Priceline.com, Inc.* Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. Media 3.0% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" DIRECTV "A"* Discovery Communications, Inc. "A"* Gannett Co., Inc. Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. (a) News Corp. "A" Omnicom Group, Inc. Scripps Networks Interactive "A" Time Warner Cable, Inc. (a) Time Warner, Inc. Viacom, Inc. "B" Walt Disney Co. Washington Post Co. "B" Multiline Retail 0.8% Big Lots, Inc.* Family Dollar Stores, Inc. JC Penney Co., Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* (a) Target Corp. Specialty Retail 1.8% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. (a) CarMax, Inc.* GameStop Corp. "A"* Home Depot, Inc. (a) Limited Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.5% Coach, Inc. NIKE, Inc. "B" Ralph Lauren Corp. VF Corp. (a) Consumer Staples 10.5% Beverages 2.4% Brown-Forman Corp. "B" (a) Coca-Cola Co. (a) Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. (a) Molson Coors Brewing Co. "B" PepsiCo, Inc. (a) Food & Staples Retailing 2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (a) Safeway, Inc. (a) SUPERVALU, Inc. Sysco Corp. Wal-Mart Stores, Inc. (a) Walgreen Co. Whole Foods Market, Inc. Food Products 1.8% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.1% Clorox Co. Colgate-Palmolive Co. (a) Kimberly-Clark Corp. (a) Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.7% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 11.5% Energy Equipment & Services 2.1% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* (a) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp.* Rowan Companies, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 9.4% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. (a) QEP Resources, Inc. Range Resources Corp. (a) Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 13.3% Capital Markets 1.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. (a) Charles Schwab Corp. (a) E*TRADE Financial Corp.* Federated Investors, Inc. "B" Franklin Resources, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 2.4% BB&T Corp. (a) Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. US Bancorp. (a) Wells Fargo & Co. Zions Bancorp. Consumer Finance 0.8% American Express Co. (a) Capital One Financial Corp. Discover Financial Services SLM Corp. (a) Diversified Financial Services 3.1% Bank of America Corp. Citigroup, Inc. CME Group, Inc. "A" IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.4% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* (a) Aon Corp. (a) Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. (a) Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. (a) Principal Financial Group, Inc. (a) Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. (a) Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 1.6% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) Equity Residential (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) (a) ProLogis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% CB Richard Ellis Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 11.2% Biotechnology 1.2% Amgen, Inc. (a) Biogen Idec, Inc.* Celgene Corp.* Cephalon, Inc.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.9% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* (a) C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. (a) Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* (a) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Health Care Providers & Services 2.1% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* (a) Humana, Inc. Laboratory Corp. of America Holdings* McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* (a) Life Sciences Tools & Services 0.4% Agilent Technologies, Inc.* Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* (a) Pharmaceuticals 5.5% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson (a) Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 9.9% Aerospace & Defense 2.5% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Precision Castparts Corp. (a) Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.9% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.5% Avery Dennison Corp. Cintas Iron Mountain, Inc. (a) Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. (a) Stericycle, Inc.* Waste Management, Inc. (a) Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.4% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.3% 3M Co. Danaher Corp. (a) General Electric Co. Tyco International Ltd. Machinery 2.0% Caterpillar, Inc. (a) Cummins, Inc. Deere & Co. (a) Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. (a) Ingersoll-Rand PLC (a) Joy Global, Inc. PACCAR, Inc. Pall Corp. (a) Parker Hannifin Corp. Snap-on, Inc. Stanley Black & Decker, Inc. (a) Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Road & Rail 0.8% CSX Corp. (a) Norfolk Southern Corp. Union Pacific Corp. Trading Companies & Distributors 0.1% Fastenal Co. (a) W.W. Grainger, Inc. (a) Information Technology 17.5% Communications Equipment 1.9% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Mobility Holdings, Inc.* Motorola Solutions, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 4.3% Apple, Inc.* Dell, Inc.* (a) EMC Corp.* (a) Hewlett-Packard Co. Lexmark International, Inc. "A"* NetApp, Inc.* (a) SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.3% Amphenol Corp. "A" (a) Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. (a) Internet Software & Services 1.7% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* Monster Worldwide, Inc.* VeriSign, Inc. Yahoo!, Inc.* (a) IT Services 3.6% Accenture PLC "A" Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.1% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A"* First Solar, Inc.* (a) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. (a) Micron Technology, Inc.* National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. (a) Software 3.5% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* Materials 3.4% Chemicals 2.0% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. (a) Eastman Chemical Co. Ecolab, Inc. (a) FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. (a) The Sherwin-Williams Co. Construction Materials 0.0% Vulcan Materials Co. (a) Containers & Packaging 0.2% Ball Corp. (a) Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 1.0% AK Steel Holding Corp. Alcoa, Inc. (a) Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. (a) Paper & Forest Products 0.2% International Paper Co. (a) MeadWestvaco Corp. Telecommunication Services 2.8% Diversified Telecommunication Services 2.5% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. (a) Verizon Communications, Inc. Windstream Corp. Wireless Telecommunication Services 0.3% American Tower Corp. "A"* MetroPCS Communications, Inc.* Sprint Nextel Corp.* (a) Utilities 3.4% Electric Utilities 1.8% American Electric Power Co., Inc. Duke Energy Corp. (a) Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. (a) Progress Energy, Inc. Southern Co. (a) Gas Utilities 0.1% Nicor, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 1.3% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $133,515,566) Securities Lending Collateral 16.6% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $29,725,007) Cash Equivalents 2.8% Central Cash Management Fund, 0.09% (b) (Cost $5,022,770) % of Net Assets Value ($) Total Investment Portfolio (Cost $168,263,343)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $172,987,766. At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $29,725,305. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $40,077,961 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $10,352,656. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at August 31, 2011 amounted to $29,242,726, which is 16.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At August 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Federal Republic of Germany Euro-Bund EUR 9/8/2011 S&P 500 E-Mini Index USD 9/16/2011 58 S&P 500 Index USD 9/15/2011 24 ) United Kingdom Long Gilt Bond GBP 12/28/2011 ) Total net unrealized appreciation At August 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 12/19/2011 10 Year Japanese Government Bond JPY 9/8/2011 9 ) 10 Year US Treasury Note USD 12/20/2011 ) Total net unrealized depreciation ) At August 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 9/20/2011 UBS AG USD AUD 9/20/2011 UBS AG USD NZD 9/20/2011 UBS AG USD EUR 9/20/2011 UBS AG USD CAD 9/20/2011 UBS AG JPY USD 9/20/2011 UBS AG CHF USD 9/20/2011 UBS AG EUR USD 9/20/2011 UBS AG GBP USD 9/20/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 9/20/2011 ) UBS AG USD SEK 9/20/2011 ) UBS AG USD CHF 9/20/2011 ) UBS AG USD JPY 9/20/2011 ) UBS AG AUD USD 9/20/2011 ) UBS AG NZD USD 9/20/2011 ) UBS AG CAD USD 9/20/2011 ) UBS AG SEK USD 9/20/2011 ) UBS AG NOK USD 9/20/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
